Rugg, C. J.
This is a suit by the conservator of Mary E. Sutcliffe to set aside a note and mortgage signed by her on the ground that she had not sufficient mental capacity to execute the instruments. The case was sent to a master, upon whose report and the bill and answer the case was reserved for our consideration. After narrating the circumstances under which the papers were signed the master found that the plaintiff “had been subject to epileptic fits for about ten years and her mind had become permanently impaired and she did not have sufficient mental strength to care properly for her property and to understand the effect of the mortgage and note and did not understand the effect.” She derived no benefit from signing the mortgage and note, the entire proceeds thereof going directly to her brother, through whose undue influence she was induced to sign them. She had sufficient capacity to understand that she was signing a mortgage and note and did so understand, but was not of sufficient capacity to realize the effect it might have on her estate and to judge of the wisdom or unwisdom of the transaction, and did not understand it.
The test in cases of this kind is whether the person executing the instrument had sufficient mental capacity to be capable of transacting the business. If she could not understand the nature and quality of the transaction or grasp its significance, then it was not the act of a person of sound mind. There may be intellectual weakness not amounting to lack of power to comprehend. But an inability to realize the true purport of the matter in hand is *233equivalent to mental incapacity. When this is established then a contract is voidable. It is no defence that the other party acted fairly and without knowledge of the want of mental faculty or of any circumstances which ought to have put him on inquiry. This is clearly settled as the law of this Commonwealth. Reed v. Matter-pan Deposit & Trust Co. 198 Mass. 306. It is not necessary to review the cases from other jurisdictions cited by the defendant.
The findings of the master which have been set forth bring the case at bar within this rule. A decree is to be entered perpetually enjoining the defendant from foreclosing the mortgage, declaring the mortgage and note void and ordering the defendant to make, execute and deliver to the plaintiff a discharge of the mortgage in the usual form and to deliver the note to the plaintiff, and for her costs.

So ordered.